*866The Supreme Court properly, in effect, denied those branches of the defendants’ motion which were to dismiss the complaint or, in the alternative, to vacate an order of reference dated September 23, 2009, and a judgment of foreclosure and sale dated July 21, 2010, based upon the plaintiffs failure to comply with the notice requirements of RPAPL 1304. Under the circumstances, it is not clear whether the mortgage at issue was subject to the requirements of RPAPL 1304 and, if so, whether the plaintiff failed to comply with the notice requirements of that statute (see RPAPL 1304; cf. Aurora Loan Servs., LLC v Weisblum, 85 AD3d 95, 103 [2011]).
The defendants’ remaining contention is not properly before this Court as it is raised for the first time in their reply brief (see Nationwide Insulation & Sales, Inc. v Nova Cas. Co., 74 AD3d 1297, 1299 [2010]). Angiolillo, J.P, Leventhal, Austin and Roman, JJ., concur.